United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 05-3161
                                     ___________

Steven M. Cooley,                         *
                                          *
                    Appellant,            * Appeal from the United States
                                          * District Court for the Southern
      v.                                  * District of Iowa.
                                          *
Ken Burger,                               *      [UNPUBLISHED]
                                          *
                    Appellee.             *
                                     ___________

                                Submitted: March 15, 2006
                                   Filed: March 20, 2006
                                    ___________

Before WOLLMAN, FAGG, and RILEY, Circuit Judges.
                           ___________

PER CURIAM.

     An Iowa state jury convicted Steven M. Cooley of forgery in violation of Iowa
Code § 715A.2. The Iowa Court of Appeals affirmed Cooley’s conviction, stating:
     A jury reasonably could have found that Kristin Heutmaker made out
     check number 1111 to her mortgage company for $19. She mailed the
     check, but the mortgage company did not receive it. An investigation
     revealed that Cooley, a man unknown to the Heutmakers, presented
     check number 1111 to Horizon Bank. The check was made out to
     himself in the amount of $419. Before cashing the check, the bank
     confirmed Cooley’s identity by copying his driver’s license. The bank
     retained the copy with its check-cashing ticket. These facts constitute
     substantial evidentiary support for the jury’s verdict.
State v. Cooley, 2003 WL 22187576, at *2 (Iowa Ct. App. Sept. 24, 2003)
(unpublished). The court also held an earlier conviction could not be used to enhance
Cooley’s sentence. Id. Cooley was resentenced to imprisonment for five years.

       Cooley then brought this federal habeas action under 28 U.S.C. § 2254 asserting
there was insufficient evidence to convict him because there was no evidence he knew
the check he cashed was forged. The district court* denied habeas relief, holding the
state court reasonably decided the evidence was sufficient to convict Cooley because
the jury could infer intent from the surrounding circumstances.

       Cooley now appeals the denial of his habeas petition, challenging the
sufficiency of the evidence. We may grant relief on Cooley’s habeas claim if the state
court’s decision “was based on an unreasonable determination of the facts in light of
the evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d)(2). To
prevail, Cooley must show by clear and convincing evidence that the state court’s
presumptively correct factual findings do not enjoy support in the record. Id. §
2254(e)(1); Whitehead v. Dormire, 340 F.3d 532, 536 (8th Cir. 2003) (quoting Jackson
v. Virginia, 443 U.S. 307, 319-21 (1979)).

       Relying on Stallings v. Tansy, 28 F.3d 1018 (10th Cir. 1994), Cooley contends
the state court’s decision is unreasonable because the state presented no evidence of
his intent to defraud the Heutmakers or Horizon Bank, and did not explain how he
came into possession of the check. Viewing the evidence in the light most favorable
to the verdict and resolving all conflicting inferences in the state’s favor, we conclude
a rational factfinder could have inferred Cooley acted with intent to defraud, as
required for forgery under Iowa law. See Whitehead, 340 F.3d at 537; State v.


      *
        The Honorable Robert W. Pratt, United States District Court for the Southern
District of Iowa.

                                          -2-
Acevedo, 705 N.W.2d 1, 4 (Iowa 2005). The evidence at trial showed Cooley
presented the altered check to the bank the day after Kristin Heutmaker had placed it
in her mailbox, and examination of the check indicated it had been distressed and
washed to remove as much of the original pen ink as possible. The amount had been
increased by four hundred dollars, and the signature appears as Kathy rather than
Kristin. Unlike the situation in Stallings, Cooley presented no evidence of innocent
possession. Indeed, Cooley did not rebut any of the unchallenged testimony against
him. Thus, the district court properly denied Cooley’s petition for habeas relief.

      Accordingly, we affirm.
                     ______________________________




                                         -3-